Citation Nr: 1206129	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-46 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, to include service in Vietnam from April 1970 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on August 3, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a VA examination with opinion. 

The Veteran contends that he has a lung disability that was caused by exposure to herbicides during active service in Vietnam.  A review of the record reflects that the Veteran served in country in Vietnam.  As such, exposure to herbicides is conceded.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The service treatment records reflect that the April 1972 separation examination report shows normal examination of the lungs and chest.  The Veteran indicated that he was in good health.  

An August 1977 reenlistment examination report notes normal lungs and chest examination.  The accompanying report of medical history notes that the Veteran denied asthma, chronic cough, or shortness of breath.  He indicated that he had had pain or pressure in the chest.  

At the Travel Board hearing and in other statements, the Veteran indicated that he had no breathing trouble prior to his tour of duty in Vietnam.  However, after he returned from Vietnam, he developed a mild cough in the early to mid 1970s.  However, it progressed to a severe cough, for which he was treated by a pulmonary specialist.  He was told that he had symptoms of asthma but that he did not have asthma.  He was sent to an ear, nose and throat specialist who performed surgeries on the Veteran's sinuses.  This did not help.  

Private medical records from 1985 show an impression of irritable airway syndrome, which was noted to hopefully be from a virus.  Chest X-ray was normal.  A February 1988 private treatment record notes a diagnosis of irritable airway syndrome with intermittent severe bronchospasm.  The cough continued and private treatment records from 1995 show a diagnosis of asthma.  An October 1998 private treatment record shows a diagnosis of bronchitis.  Private treatment records from September 1999 and January 2001 show diagnoses of bronchitis and asthma.  

An April 2007 private treatment record notes that the Veteran recognizes that his breathing problems began shortly after exposure to defoliants in Vietnam.  The private physician stated that a definite correlation could not be made; however, it would "certainly raise the question of exposure with reactive airway disease development and subsequent asthma following."

The Board notes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, there is evidence of exposure to herbicides in service and an indication in the April 2007 private treatment record that appears to suggest a possible relationship between exposure to herbicides, development of reactive airway disease, and the subsequent development of the currently asthma.  In light of these circumstances, and because the Veteran has never undergone a VA examination for the purpose of determining the nature and etiology of any current lung disability, such an examination should be scheduled.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lung disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any lung disability that may be present.  The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current lung disability is causally or etiologically related to his active service to include exposure to herbicides.  The examiner should comment on the Veteran's statements that he has had ongoing symptoms since service and also discuss the private treatment records showing diagnoses of asthma, bronchitis and irritable airway syndrome.  The examiner should further discuss the April 2007 private physician's statement referred to above. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4. (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


